Electronically Filed
                                                      Supreme Court
                                                      SCPW-12-0000577
                                                      29-JUN-2012
                                                      10:19 AM



                       NO. SCPW-12-0000577

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   KENNEDY MAGNO, Petitioner,

                               vs.

     CIRCUIT COURT OF THE SECOND CIRCUIT, STATE OF HAWAI#I,
                          Respondent.


                       ORIGINAL PROCEEDING
           (Cr. Nos. 11-1-0349, 11-1-0429, 11-1-0644)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.
     and Circuit Judge Chang, assigned by reason of vacancy)

          Upon consideration of petitioner Kennedy Magno's

petition for a writ of mandamus, it appears that petitioner fails

to demonstrate a clear and indisputable right to relief.

Therefore, petitioner is not entitled to mandamus relief.     See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (A

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action.).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of appellate court

shall process the petition for writ mandamus without payment of
the filing fee.

          IT IS FURTHER ORDERED that the petition for writ of

mandamus is denied.

          DATED: Honolulu, Hawai#i, June 29, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Gary W. B. Chang




                                2